PER CURIAM:
Dortha Elkins appeals the district court order dismissing her 28 U.S.C. § 2241 (2000) petition for failure to state a claim. Because she failed to demonstrate that 28 U.S.C. § 2255 (2000) was inadequate or ineffective to test her conviction, Elkins did not meet the criteria for proceeding under § 2241. In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000). Accordingly, we deny Elkins’ motions for appointment of counsel and to proceed on appeal in forma pauperis and affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.